Case 1:19-cv-03722-DDD-STV Document 49 Filed 03/31/21 USDC Colorado Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                            Judge Daniel D. Domenico

        Civil Action No. 1:19-cv-03722-DDD-STV

        JEHRONE D. FALLS,

                Plaintiff,
        v.

        CITY OF AURORA;
        DUSTIN PETERSON;
        ZACHARY PLOCH;
        JEREMY McELROY;
        CHRISTOPHER C. ELLIS;
        JASON ROSENBLATT;
        JONAS A. SPITZER; and
        UNKNOWN POLICE OFFICERS,

                Defendants.


                                ORDER
             ADOPTING MAGISTRATE JUDGE’S RECOMMENDATION
             AND DISMISSING CASE FOR FAILURE TO PROSECUTE


             Before the Court is the recommendation (Doc. 48) of United States
        Magistrate Judge Scott T. Varholak that the Court dismiss Plaintiff’s
        claims in this case for failure to prosecute. The recommendation states
        that objections to the recommendation must be filed within fourteen
        days after its service on the parties. (Doc. 48 at 6 (citing 28 U.S.C.
        § 636(b)(1)(C); Fed. R. Civ. P. 72(b)).) The recommendation was served
        on October 26, 2020, and no party has objected to it.

             In the absence of a timely objection, the Court may review a magis-
        trate judge’s recommendation under any standard it deems appropriate.
        Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991) (citing Thomas
        v. Arn, 474 U.S. 140, 150, 154 (1985)). In this matter, the Court has


                                           -1-
Case 1:19-cv-03722-DDD-STV Document 49 Filed 03/31/21 USDC Colorado Page 2 of 2




        reviewed the recommendation to satisfy itself that there is “no clear er-
        ror on the face of the record.” Fed. R. Civ. P. 72(b) Advisory Committee
        Notes. Based on that review, the Court has concluded that the recom-
        mendation is a correct application of the facts and the law. As Judge
        Varholak determined, Plaintiff has failed to take any action to prosecute
        his claims since June 2020, and the relevant factors weigh in favor of
        dismissal.

           Accordingly, it is ORDERED that:

           The Order and Recommendation of United States Magistrate Judge
        (Doc. 48) is ACCEPTED and ADOPTED;

           Plaintiff’s claims are DISMISSED WITHOUT PREJUDICE for
        Plaintiff’s failure to prosecute.

        DATED: March 31, 2021                      BY THE COURT:




                                                   Hon. Daniel D. Domenico




                                            -2-
